Exhibit 10.23(e)

 

AMENDMENT NO. 4 TO TERM LOAN AGREEMENT

THIS AMENDMENT NO. 4 to Term Loan Agreement, dated as of February 8, 2018 (this
“Amendment”) and effective as of December 31, 2017, is made among ViewRay
Technologies, Inc., a Delaware corporation (formerly known as ViewRay
Incorporated) (“Borrower”) and the lenders listed on the signature pages hereof
under the heading “LENDERS” (each a “Lender” and, collectively, the “Lenders”),
with respect to the Loan Agreement referred to below.

RECITALS

WHEREAS, the Borrower and the Lenders are parties to a Term Loan Agreement,
dated as of June 26, 2015 (as amended by that certain Amendment No. 1 to Term
Loan Agreement, dated as of March 24, 2016, that certain Amendment No. 2 to Term
Loan Agreement, dated as of April 12, 2017, and that certain Amendment No. 3 to
Term Loan Agreement, effective as of September 30, 2017, the “Loan
Agreement”).  

WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1.Definitions; Interpretation.  

(a)Terms Defined in Loan Agreement.  All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

SECTION 2.Amendment of Loan Agreement.  Subject to Section 3, the Loan Agreement
is hereby amended as follows:

(a)Section 10.02(b) of the Loan Agreement shall be amended by replacing the
number “60,000,000” therein with the number “55,000,000.”

SECTION 3.Conditions of Effectiveness.  The effectiveness of Section 2 shall be
subject to the following conditions precedent:

(a)Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable out of
pocket costs and expenses incurred in connection with this Amendment, including
Lenders’ reasonable out of pocket legal fees and costs, pursuant to Section
12.03(a)(i)(z) of the Loan Agreement.

 

US_ACTIVE-138183225.2

--------------------------------------------------------------------------------

(b)The representations and warranties in Section 4 shall be true and correct on
the date hereof.

SECTION 4.Representations and Warranties; Reaffirmation.  

(a)Borrower hereby represents and warrants to each Lender as follows:

(i)Borrower has full power, authority and legal right to make and perform this
Amendment.  This Amendment is within Borrower’s corporate powers and has been
duly authorized by all necessary corporate and, if required, by all necessary
shareholder action.  This Amendment has been duly executed and delivered by
Borrower and constitutes a legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  This Amendment (x) does not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority or any third party, except for such as have been obtained or made and
are in full force and effect, (y) will not violate any applicable law or
regulation or the charter, bylaws or other organizational documents of Borrower
and its Subsidiaries or any order of any Governmental Authority, other than any
such violations that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (z) will not violate or result in an
event of default under any material indenture, agreement or other instrument
binding upon Borrower and its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person.

(ii)No Default has occurred or is continuing or will result after giving effect
to this Amendment.  

(iii)The representations and warranties made by or with respect to Borrower in
Section 7 of the Loan Agreement are true in all material respects (except to the
extent of any unmade changes to schedules that are permitted to be updated in
accordance with Section 7.20 of the Loan Agreement), except that such
representations and warranties that refer to a specific earlier date were true
in all material respects on such earlier date.

(iv)There has been no Material Adverse Effect since the date of the Loan
Agreement.

(b)Borrower hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents to which it is a party remain in full force and effect,
undiminished by this Amendment, except as expressly provided herein and in the
Fee Letter.  By executing this Amendment, Borrower acknowledges that it has
read, consulted with its attorneys regarding, and understands, this Amendment.

SECTION 5.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.  

(a)Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New

Page 2 of 6

--------------------------------------------------------------------------------

York, without regard to principles of conflicts of laws that would result in the
application of the laws of any other jurisdiction; provided that Section 5-1401
of the New York General Obligations Law shall apply.

(b)Submission to Jurisdiction.  Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment.  This Section 5 is for the benefit of the
Lenders only and, as a result, no Lender shall be prevented from taking
proceedings in any other courts with jurisdiction.  To the extent allowed by
applicable Laws, the Lenders may take concurrent proceedings in any number of
jurisdictions.

(c)Waiver of Jury Trial.  Borrower and each Lender hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any suit, action or proceeding arising out of or relating to this
Amendment, the other Loan Documents or the transactions contemplated hereby or
thereby.

SECTION 6.Miscellaneous.

(a)No Waiver.  Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Loan Agreement or any
of the other Loan Documents or constitute a course of conduct or dealing among
the parties.  Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents.  Except as amended hereby and
as amended and restated by the Fee Letter, the Loan Agreement and other Loan
Documents remain unmodified and in full force and effect.  All references in the
Loan Documents to the Loan Agreement shall be deemed to be references to the
Loan Agreement as amended hereby.    

(b)Severability.  In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c)Headings.  Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d)Integration.  This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(e)Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart.

Page 3 of 6

--------------------------------------------------------------------------------

(f)Controlling Provisions.  In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail.  Except as expressly
modified by this Amendment and by the Fee Letter, the Loan Documents shall not
be modified and shall remain in full force and effect.

[Remainder of page intentionally left blank]

Page 4 of 6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

[g201803121909162882680.jpg]

 

Page 5 of 6

 

--------------------------------------------------------------------------------

[g201803121909162922681.jpg]

Page 6 of 6

 